FILE COPY




                             Fourth Court of Appeals
                                     San Antonio, Texas
                                            March 3, 2022

                                        No. 04-21-00149-CV

                                         Nasser NAKISSA,
                                             Appellant

                                                   v.

                                      Sarah E. MENCHACA,
                                             Appellee

                    From the 131st Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2018-CI-19593
                         Honorable Cathleen M. Stryker, Judge Presiding


                                           ORDER
         On January 28, 2022, we struck appellant’s brief for failing to comply with requirements
of the Texas Rules of Appellate Procedure. See, e.g., TEX. R. APP. P. 38.1. We ordered appellant
to file an amended brief that fully complied with the applicable rules. See id. R. 9.4, 9.5, 38.1.
        On March 2, 2022, appellant timely filed an amended brief, but it does not fully comply
with the applicable rules. For example, the brief does not identify appellee’s counsel, and there
are no citations to the appellate record or to applicable legal authority. See id. R. 38.1(a), (g), (i).
The brief also does not contain “a clear and concise argument for the contentions made.” See id.
R. 38.1(i). Finally, while appellant’s brief states that its appendix contains “[r]eceipts for the
certificate of service to the Appellee’s Attorney,” there is no certificate of service or other
indication that appellant served the brief on appellee. See id. R. 9.5(d), (e). Due to these defects,
the amended brief does not include Rule-compliant versions of the following:
                   list of parties and counsel;
                   statement of facts;
                   argument; or
                   certificate of service.
See id. R. 9.5, 38.1.
      We recognize appellant is acting pro se on appeal. But “a pro se litigant is held to the
same standards as licensed attorneys and must comply with applicable laws and rules of
                                                                                       FILE COPY

procedure.” Strange v. Cont’l Cas. Co., 126 S.W.3d 676, 677 (Tex. App.—Dallas 2004, pet.
denied).
       Nevertheless, despite the amended brief’s defects, we are not ordering appellant to file a
second amended brief. However, the submission panel may determine that appellant has waived
one or more issues due to inadequate briefing if the noted deficiencies are not corrected prior to
submission. See Canton-Carter v. Baylor Coll. of Med., 271 S.W.3d 928, 931 (Tex. App.—
Houston [14th Dist.] 2008, no pet.) (briefing waiver).
       Appellees’ brief is due on April 1, 2022. See TEX. R. APP. P. 38.6(b).



                                                    _________________________________
                                                    Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of March, 2022.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court